--------------------------------------------------------------------------------

Exhibit 10-G
SUMMARY COMPENSATION SHEET


The following summarizes certain compensation decisions taken by the
Compensation Committee (the "Committee") and/or the Board of Directors ("Board")
of Shoe Carnival, Inc. (the "Company"), with respect to the compensation of the
Company’s named executive officers and directors.


1.  2012 Base Salary


The Committee increased the base salaries of all of the Company's named
executive officers to keep each of their respective salaries competitive.  The
following base salaries are effective for the Company’s named executive officers
for fiscal 2012:


Name
 
 
Title
 
Base
Salary
               
Mark L. Lemond
 
President and Chief Executive Officer
 
$
810,000
               
Timothy T. Baker
 
Executive Vice President -
Store Operations
 
$
455,000
               
W. Kerry Jackson
 
Executive Vice President - Chief Financial Officer and Treasurer
 
$
465,000
               
Clifton E. Sifford
 
Executive Vice President -
General Merchandise Manager
 
$
480,000
               
Kathy A. Yearwood
 
Senior Vice President –
Controller and Chief Accounting Officer
 
$
205,000
 



2.  Grants of Restricted Stock and Stock Options


The Committee approved grants of restricted stock to all of the Company's named
executive officers and other key personnel under the Shoe Carnival, Inc. 2000
Stock Option and Incentive Plan.  Grants to the Company's named executive
officers were as follows:


Name
 
Shares Awarded
 
Mark L. Lemond
    25,000  
Timothy T. Baker
    17,000  
W. Kerry Jackson
    17,000  
Clifton E. Sifford
    17,000  
Kathy A. Yearwood
    5,500  



The restricted shares will vest upon the achievement of specified levels of
annual earnings per diluted share during a six-year period.


3.  Annual Incentive Compensation for Fiscal 2012


The Committee established the performance criteria and targets for the fiscal
2012 bonus payable in fiscal 2013 under the Company's 2006 Executive Incentive
Compensation Plan.  The performance criterion is operating income before bonus
expense.  Subjective factors based on an executive's individual performance can
reduce an executive's bonus.  As Chief Executive Officer, Mr. Lemond's bonus
target is 80% of his salary but he can earn up to 125% of his salary if all
performance targets are met.  The bonus target for Messrs. Baker, Jackson, and
Sifford is 60% of their salary but they can earn up to 100% of their salary if
all performance targets are met. The bonus target for Ms. Yearwood is 40% of her
base salary but she can earn up to 60% of her salary if all performance targets
are met.
 
 
 

--------------------------------------------------------------------------------

 
 
4.  Director's Compensation


The Company pays to non-employee Directors an annual retainer of $20,000.  The
Chairman of the Audit Committee receives additional annual compensation of
$7,500.  The Chairman of the Compensation Committee and the Chairman of the
Nominating and Corporate Governance Committee receive additional annual
compensation of $5,000 and the Lead Director receives additional annual
compensation of $2,000.


Non-employee Directors receive a per meeting fee of $1,000 for each meeting of
the Board and the accompanying committee meetings attended and $1,000 for each
committee meeting attended in person in which the full Board does not meet.  If
the committee meeting is attended by conference call, the non-employee Directors
receive $750.  The Company reimburses all Directors for all reasonable
out-of-pocket expenses incurred in connection with meetings of the Board.


Non-employee Directors will annually receive restricted shares valued at $17,500
as of the date of grant under the Company's 2000 Stock Option and Incentive
Plan.  The restrictions on the shares lapse on January 2nd of the year following
the year in which the grant was made.
 
 

--------------------------------------------------------------------------------